Dear Representative Thomas:
You have requested an opinion of this office as to whether Louisiana's dual office-holding laws prohibit a person from simultaneously holding the position of correctional security officer (GS 10), a classified civil service position with the Louisiana Department of Safety and Corrections, and the position of commission member of either a parish or municipal planning commission.
The position of correctional security officer is a full-time employment in the executive branch of state government, and the position of local planning commission member is a part-time local appointive office. (R.S. 42:62)
R.S. 42:63E makes it clear that a person holding a full-time employment of the state may simultaneously hold a part-time local appointive office. Furthermore, we find that the incompatibility provisions contained in R.S. 42:64 would not bar any individual from simultaneously holding the above-mentioned position.  Finally, R.S. 33:103 provides that a planning commission member ". . . shall hold no other public office."
Because the position with the state is an employment and not a public office, we conclude that the provisions of Section 103 are not a bar to the holding of the position mentioned.
Trusting this answers your question, I remain,
Sincerely,
                              WILLIAM J. GUSTE, JR. Attorney General
                              BY: KENNETH C. DEJEAN First Assistant Attorney General
KCD:jv